 Case 1:20-cv-00195-LEW Document 8 Filed 06/05/20 Page 1 of 4              PageID #: 24



                        UNITED STATES DISTRICT COURT

                                DISCTRICT OF MAINE


KHALIF WILLIAMS,              )
                              )
          Plaintiff,          )
                              )
     v.                       )                        No. 1:20-cv-00195-LEW
                              )
JAMES M. MURRAY, DIRECTOR,    )
UNITED STATES SECRET SERVICE, )
ROBERT YOUNG, PISCATAQUIS     )
COUNTY SHERIFF, AND MICHAEL )
SAUSCHUCK, COMMISSIONER,      )
STATE OF MAINE DEPARTMENT )
OF PUBLIC SAFETY,             )
                              )
          Defendants.         )


         MEMORANDUM OF DECISION ON EX PARTE MOTION FOR
               TERMPORARY RESTRAINING ORDER

      Hearing rumors that one or more roads through Guilford, Maine, may be closed

during President Donald Trump’s visit to the premises of Puritan Medical Products,

Plaintiff, Khalif Williams brought this federal action to obtain a temporary restraining

order because he fears “all roads into Guilford” will be blocked to prevent demonstrators

from being able to access public forums in the vicinity of Puritan Medical Products.

Because the available evidence does not demonstrate that Defendants’ efforts to prepare

for the President’s visit will prevent reasonable vehicular access to the Town (as opposed

to through the Town), let alone reasonable pedestrian movement and assembly in

downtown Guilford, Plaintiff’s Motion is DENIED.
 Case 1:20-cv-00195-LEW Document 8 Filed 06/05/20 Page 2 of 4                  PageID #: 25



                                       DISCUSSION

       The standard for issuing a temporary restraining order is “the same as for a

preliminary injunction.” Bourgoin v. Sebelius, 928 F. Supp. 2d 258, 267 (D. Me. 2013).

Injunctive relief is “an extraordinary and drastic remedy that is never awarded as of right.”

Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir.

2011) (citations and quotation marks omitted). “To grant a preliminary injunction, a

district court must find the following four elements satisfied: (1) a likelihood of success on

the merits, (2) a likelihood of irreparable harm absent interim relief, (3) a balance of

equities in the plaintiff’s favor, and (4) service of the public interest.” Arborjet, Inc. v.

Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015). As the party

seeking injunctive relief, Plaintiff bears the burden of establishing that the factors weigh in

his favor. Nat’l Org. for Marriage v. Daluz, 654 F.3d 115, 117, 119-20 (1st Cir. 2011).

“In the First Amendment context, the likelihood of success on the merits is the linchpin of

the preliminary injunction analysis….[I]rreparable injury is presumed upon a

determination that the movants are likely to prevail on their First Amendment claim.”

Sindicato Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 10-11 (1st Cir. 2012).

       Plaintiff’s motion argues he is likely to prevail on a claim that “Defendant’s actions

in blocking all roads into Guilford at the time of the President’s visit is violative of his

constitutional right to free expression, and is not a reasonable time, place, and manner

restriction on expressive conduct, or is an improper prior restraint on speech or is a

viewpoint specific restraint on free expression.” Mot. at 3. The restricted property at issue,

public streets and sidewalks, “are presumptively traditional public forums, and the

                                              2
 Case 1:20-cv-00195-LEW Document 8 Filed 06/05/20 Page 3 of 4                 PageID #: 26



Supreme Court has repeatedly reaffirmed their status as places for expressive activity.”

Watchtower Bible & Tract Soc’y of N.Y., Inc v. Jesus, 634 F.3d 3, 11 (1st Cir. 2011) (citing,

e.g., Christian Legal Soc'y Chapter of the Univ. of Cal., Hastings Coll. of the Law v.

Martinez, 130 S. Ct. 2971, 2986 n.14, (2010). However, even in traditional public forums

circumstances may justify restrictions. “In public forums, viewpoint-based restrictions are

prohibited, and any content-based restriction must satisfy strict scrutiny, but reasonable

time, place, and manner limitations are permissible, that is, those ‘justified without

reference to the content of the regulated speech,’ ‘narrowly tailored to serve a significant

governmental interest,’ and ‘leav[ing] open ample alternative channels for communication

of the information.’” Id. at 18-19 (citing Pleasant Grove City v. Summum, 555 U.S. 460,

469 (2009)).

       At the other end of the spectrum is “[p]ublic property which is not by tradition or

designation a forum for public communication.” Perry Educ. Ass’n v. Perry Local

Educators’ Ass’n, 460 U.S. 37, 46 (1983). In these nonpublic forums, the state has far

greater leeway to limit expressive activity. “In addition to time, place, and manner

regulations, the state may reserve the forum for its intended purposes, communicative or

otherwise, as long as the regulation on speech is reasonable and not an effort to suppress

expression merely because public officials oppose the speaker's view.” Id. A restriction

on speech in a non-public forum can be content-based but must still be viewpoint-neutral.

See id. at 49.

       Plaintiff’s showing in support of his motion relies, effectively, on hearsay. Plaintiff

believes, but does not know, that he will be unable to access public forums within the Town

                                              3
 Case 1:20-cv-00195-LEW Document 8 Filed 06/05/20 Page 4 of 4                    PageID #: 27



of Guilford. That belief simply is not enough to support the drastic remedy of an ex parte

restraining order. “[T]he ex parte submission of information from a party to the court and

the court’s ruling on that information without notice to or participation of the opposing

party is fundamentally at odds with our traditions of jurisprudence and can be justified only

in the most extraordinary circumstances.” United States v. Innamorati, 996 F.2d 456, 487

(1st Cir. 1993) (citing Haller v. Robbins, 409 F.2d 857, 859 (1st Cir. 1969)).

       By proceeding ex parte, the Court is deprived of an opportunity to hear from one or

more of the Defendants to understand what is planned in terms of street closures in

Guilford. Consequently, the Court cannot find that Plaintiff will suffer irreparable harm

absent an ex parte temporary restraining order and, thus, the Court finds no adequate basis

for granting Plaintiff the extraordinary remedy of ex parte injunctive relief.

       SO ORDERED.

       Dated this 5th day of June, 2020.

                                                  /S/ Lance E. Walker
                                                  LANCE E. WALKER
                                                  UNITED STATES DISTRICT JUDGE




                                              4
